DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a. In regards to the 35 U.S.C 112 (b) rejection, Applicant submits claim 52 was rejected under 35 USC 112(b) as allegedly being incomplete for omitting essential elements. The Office asserts that the claim does not teach the element configured to measure the length of time a user is seated. This rejection is moot since the claim as amended does not indicate that the length of time a user is seated is determined.

a. (Examiner’s response) Applicant’s arguments with respect to 35 U.S.C 112 (b) have been fully considered and are persuasive.  The 35 U.S.C 112 (b) rejection of 52 has been withdrawn. 

b. In regards to the 35 U.S.C 103 rejection, Applicant submits claims 40-43, 46, 47, 53-58 and 60 were rejected as allegedly unpatentable over Attar (WO2016/135735) in view of Hall et al., US Patent Publication 2018/0080923. In light of the claim amendments and the following discussion, reconsideration and withdrawal of these rejections are respectfully requested.

Claim 52 was rejected as being unpatentable over Kappeli, US Patent Publication 2018/0255989, in view of Attar (discussed under (1) above) in further view of Hall (discussed under (1) above) in further view of Hand, US Patent Publication 2008/0301865. In light of the claim amendments and the following discussion, reconsideration and withdrawal of these rejections are respectfully requested.

b. (Examiner’s response) Applicant’s arguments with respect to the rejection(s) of claim(s) claims 40-43, 46, 47, 53-58 and 60 under Attar (WO2016/135735) in view of Hall et al., US Patent Publication 2018/0080923 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hirokazu WO 2015/199405. Further explanation is shown in the action below.

Applicant’s arguments with respect to the rejection(s) of claim(s) 52 under Kappeli, US Patent Publication 2018/0255989, in view of Attar have been fully considered and are persuasive.  Therefore, the rejection has been 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transmittal unit that stores” in claim 53.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Applicant teaches the transmittal unit may comprise short-range communication may occur, such as using a Bluetooth, WiFi, or other transceivers (pg. 16, lines 24-25).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40,42,44,53, & 60 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Hirokazu WO 2015/199405.

With respect to claim 40, Hirokazu teaches a biomonitoring device that measures a parameter of a material
expelled into a bowl of a toilet by a user, the device comprising:
(i) an electromagnetic radiation source (fig 4 & 5,10) above the material (fig 1, 5), wherein the electromagnetic radiation source emits electromagnetic radiation into the bowl of the toilet (pg 5, line 92), and
(ii) a sensor (fig 4, 7) “image pickup camera” above the material that detects electromagnetic radiation in the bowl of the toilet (pg. 5, 187-188),
wherein (i) and (ii) (fig 3, 3a-3d) are entirely at a back portion “back side” of a seat of the toilet (pg. 5, ¶ 2, lines 166-167).

With respect to claim 42 according to claim 40, Hirokazu teaches the sensor is an image sensor comprising a lens (fig 4, 8) (pg. 5, lines 192).

With respect to claim 44 according to claim 42, Hirokazu teaches the device wherein the lens is situated such that it does not change position “on the back side of the toilet seat” when the seat of the toilet is lifted (pg 5, line 166).

With respect to claim 53 according to claim 40, Hirokazu teaches the device further comprising a data storage unit “memory” that stores data from the sensor (pg. 11, 443-445).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Peng et al. US Pub No. 2016/0316978.

With respect to claim 41 according to claim 40, Hirokazu does not specifically teach (i) and (ii) are integrated into the seat of the toilet

Peng, in the same field of endeavor as Hirokazu of sensors combined with toilet seats, teaches a sensor (fig 2, 41) may be integrated into a seat (0026, lines 1-2).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to integrate Hirokazu’s radiation source and sensor into Hirokazu’s toilet seat to prevent the sensors from falling out of the toilet seat.

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Peng et al. US Pub No. 2016/0316978 in further view of Hall et al. US Pub No. 2018/0080923.

With respect to claim 43 according to claim 42, Hirokazu does not teach the sensor further comprises a complementary metal-oxide-semiconductor.
 
Hall, in the same field of endeavor as Hirokazu of photodetection of a sample within a toilet, teaches an image sensor comprising a complementary metal-oxide-semiconductor configured to image an object within the toilet (0028, lines 6-12).  At the time prior to effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute Hirokazu’s sensor for Hall’s complementary metal-oxide-semiconductor as a functional equivalent for enabling an optical analysis of a sample.

46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Hall et al. US Pub No. 2018/0080923.

With respect to claim 46 according to claim 40, Hirokazu teaches the device further comprising components for spectroscopic detection comprising a photodetector “Bayer color camera” (pg. 5, lines 197-198)

Hirokazu does not teach a laser diode.

Hall, in the same field of endeavor as Hirokazu of photodetection of a sample within a toilet, teaches one or more laser diodes of different frequencies are configured to emit light onto a sample wherein the light is received by a sensor (0021, lines 15-18).  Hall further teaches a sensor may provide a spectroscopic detection in a separate embodiment (0032, lines1-4). At the time prior to effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to substitute Hirokuza’s light sensor for Hall’s laser diodes as a functional equivalent for emitting light of different wavelengths onto a sample for enabling a spectroscopic analysis of the sample at desired wavelength ranges.

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Velazquez et al. US Pub No. 2017/022536.

With respect to claim 47 according to claim 40, Hirokazu does not teach the sensor detects an analyte chemical in the bowl.

Velazquez, in the same field of endeavor as Hirokazu of optical absorption in a toilet (claim 2 Velazquez) (pg 3., line 105), teaches optical detection of a reagent i.e. analyte chemical mixed with urine inside a toilet bowl to detect the presence of metabolites (claims 1-4).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to detect a reagent chemical via Hirokuza’s optical sensor as a simple and painless method of alerting a user of  a dangerous levels of metabolites in their urine (abstract).

Claims 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Attar WO 2016/135735.



Attar, in the same field of endeavor as Hirokazu of photodetection of blood within a toilet, teaches Bluetooth or Wi-Fi i.e. transmittal unit is combined with an optical sensor configured to analyze excreta in a toilet, wherein the Bluetooth or Wi-Fi may transmit data wirelessly to a computing unit (fig 1, 34, 36, or 38) (pg. 16, lines 1-5 Attar).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine a transmittal unit with Hirokuza’s optical sensor to transmit health information to a doctor from a remote location.

With respect to claim 55 according to claim 54, the combination does not teach the device undergoes a training period where data is analyzed when no excreta is in the bowl.

Attar, in the same field of endeavor as Hirokazu of photodetection of blood within a toilet, teaches a training period of investigating different types of samples such as a mixture of rum and red food colorant (pg. 24, lines 23-30 Attar).  Examiner notes one of ordinary skill may place rum and red food colorant in the toilet bowl to determine how well the optical sensor avoids false negatives of samples that are similar to blood.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to detect rum and red food colorant to determine how well the combination’s optical sensor can detect actual blood.

With respect to claim 56 according to claim 54, Hirokazu does not teach the computing unit analyzes the data to determine stool consistency or presence of blood.

Attar, in the same field of endeavor as Hirokazu of photodetection of blood within a toilet, teaches a computing unit combined with an optical sensor, wherein the computing unit analyzes spectral data to determine presence of blood inside a toilet bowl (fig 7) (pg. 2, lines9-11).  At the time prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to combine Attar’s computing unit with Hirokazu’s optical sensor to notify a user if they are excreting blood.

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Kim US Pub No. 2009/0216099 in further view of Tsutaya et al. US Pub No. 2014/0083780.



Kim, in the same field of endeavor as Hirokuza of optically analyzing a urine sample within a toilet bowl (claim 10), teaches a toilet combined with a load cell, electromagnetic radiation source, and sensor, wherein the load cell measures the weight of the user (0022).  

Kim does not teach the load cell further comprises a strain gauge.

Tsutaya, in the field of endeavor of scales, teaches a load cell (fig 4, 30) includes a plurality of strain gauges (fig 6, 38), wherein the strain gauges provide a plurality of signals in response to a deformation (0004).  Tsutaya further teaches the signals are routed to a processor to determine a subject’s weight (0052, lines 1-6).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Tsutaya load cell and strain gauge with Hirokuza’s electromagnetic radiation source and sensor to help provide further information of the user’s health based upon weight.

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Peng et al. US Pub No. 2016/0316978 in further view of Hall et al. US Pub No. 2018/0080923.

With respect to claim 49 according to claim 41, Hirokazu does not teach a polarization filter.

Hall, in the same field of endeavor as Hirokuza of analyzing excreta in a toilet, teaches a polarizer filter (fig 1,104) is placed in front of a first sensor and a second sensor in which light characteristics are limited due to separated polarization states respectively directed to each sensor (0021, lines 25-30).  Hall further teaches the sensors are utilized to measure glucose within urine (0021, lines 1-3).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Hall’s polarizer filter and sensor with Hirokuza’s sensor to determine levels of glucose within a patient.

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Kim US Pub No. 2009/0216099.



Kim, in the same field of endeavor as Hirokuza of optically analyzing bodily fluids within a toilet bowl (claim 10), teaches a toilet combined with a load cell, electromagnetic radiation source, and sensor, wherein the load cell measures the weight of the user (0022).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Kim’s load cell with Hirokuza’s electromagnetic radiation source and sensor to help provide further information of the user’s health based upon weight.

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirokazu WO 2015/199405 in view of Sumino US Pub No. 2003/0074731.

With respect to claim 61 according to claim 40, Hirokuza does not teach the device further comprising a nozzle capable of dispensing a liquid into the bowl.

Sumino, in the same field of endeavor as Hirokuza of sanitizing toilets (Hirokuza pg. 11, lines 435-439), teaches a nozzle (fig 1, 41) configured to dispense liquid is combined with a toilet (0127), wherein the liquid is used to clean the toilet bowl (0018).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Sumino’s nozzle with the combination’s toilet to clean stool and bacteria in the toilet for sanitary purposes.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kappeli et al. US Pub No. 2018/255989 in view of Hirokazu WO 2015/199405.

With respect to claim 40, Kappeli does not teach a biomonitoring device that measures a parameter of a material expelled during use of a toilet by a user.

Hirokuza, in the field of endeavor of optically analyzing excreta from a toilet, teaches a biomonitoring device comprising an electromagnetic radiation source & sensor located entirely at a back portion of a toilet seat, wherein the biomonitoring device is configured to analyze excreta located within the toilet (fig 1).  At the time prior to the 

With respect to claim 52 according to claim 40, the combination teaches the device further comprising a capacitive sensor that detects the presence of the user while seated on the seat of the toilet (claim 40 Kappeli).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MAURICE C SMITH/Examiner, Art Unit 2877